internal_revenue_service number info release date march cc psi 1-genin-108071-03 dear uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that the internal_revenue_service apparently failed to receive your original election and you have no proof of filing the election in a timely manner further your submission indicates that because you used an incorrect employer_identification_number on the original election you felt the election could have been applied to that number instead however the incorrect ein does not have an election for the date you had requested revproc_97_48 copy enclosed offers automatic late s_corporation relief for certain taxpayers who meet specific eligibility requirements you could be eligible to use this special relief provision please review the enclosed copy of revproc_97_48 and if you are eligible follow the procedural requirements set forth therein otherwise you should seek relief via the private_letter_ruling process the procedures for which are set forth in revproc_2003_1 copy enclosed taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_97_48 announcement revproc_2003_1
